EXHIBIT 10.3
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) is made and entered into
this 30th day of May, 2008, between and among Texas Center for TCSD of Waco,
LLC, a Texas limited liability company (“Buyer”), and Sleep Center of Waco,
Ltd., a Texas limited partnership (“Seller”).
     This Agreement contemplates a transaction in which Buyer will purchase
substantially all of the assets (and assume certain of the liabilities) of
Seller.
     Now, therefore, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the parties agree as follows.
ARTICLE I
DEFINITIONS
     1.1 The following capitalized words and phrases have the stated meanings:
     “Accounts Receivable” means all rights to payment and accounts receivable
owned or held by Seller in connection with services provided on or after
March 1, 2008 by Seller, together with all interest, late charges, penalties,
collection fees and other sums that may be due and payable in connection with
such rights to payment or accounts receivable.
     “Acquired Assets” means all right, title, and interest in and to all of the
assets of Seller including, without limitation, all of (a) the tangible personal
property identified on Schedule 1.1 attached hereto, (b) its Accounts
Receivable, (c) its Intellectual Property, goodwill associated therewith,
licenses and sublicenses granted and obtained with respect thereto, and rights
thereunder, remedies against infringements thereof, and rights to protection of
interests therein under the laws of all jurisdictions, (d) to the extent
assignable, its franchises, approvals, permits, licenses, orders, registrations,
certificates, variances, and similar rights obtained from governments and
governmental agencies, (e) the Seller Agreements and all rights thereunder,
(f) its phone numbers and e-mail addresses; (g) its web sites and the contents
thereof, and (h) its books, records, ledgers, files, documents, correspondence,
lists, plats, engineering plans, drawings, and specifications, creative
materials, advertising and promotional materials, studies, reports, and other
printed or written materials relating in any way to the business of Seller;
provided, however, that the Acquired Assets shall not include (i) the charter,
qualifications to conduct business as a foreign limited partnership,
arrangements with registered agents relating to foreign qualifications, taxpayer
and other identification numbers, seals, minute books, transfer books, and other
documents relating to the organization, maintenance, and existence of Seller as
a limited partnership, (ii) any of the rights of Seller under this Agreement (or
under any side agreement between Seller on the one hand and Buyer on the other
hand entered into on or after the date of this Agreement), or (iii) any of the
Excluded Assets.
     “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------



 



     “Assumed Liabilities” means (a) all obligations of Seller under the Seller
Agreements either (i) to furnish goods, services and other non-Cash benefits to
another party after the Closing, or (ii) to pay for goods, services and other
non-Cash benefits that another party will furnish to it after the Closing, and
(b) all Liabilities and obligations of Seller set forth in Schedule 1.1(a)
attached hereto.
     “Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
     “Buyer Indemnitees” has the meaning set forth in Section 7.1 below.
     “Closing” has the meaning set forth in Section 2.1(d) below.
     “Closing Date” has the meaning set forth in Section 2.1(d) below.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means any information concerning the business
and affairs of Seller that is not already generally available to the public
other than as a result of a breach of this Agreement by Seller.
     “Damages” has the meaning set forth in Section 7.1 below.
     “Environmental, Health, and Safety Laws” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1976, and the Occupational Safety and Health
Act of 1970, each as amended, together with all other laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state and local governments (and all agencies
thereof) concerning pollution or protection of the environment, public health
and safety, or employee health and safety, including laws relating to emissions,
discharges, releases, or threatened releases of pollutants, contaminants, or
chemical, industrial, hazardous, or toxic materials or wastes into ambient air,
surface water, ground water, or lands or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation, or
handling of pollutants, contaminants, or chemical, industrial, hazardous, or
toxic materials or wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Assets” means the assets listed on Schedule 1.1(b) attached
hereto.
     “Financial Statements” has the meaning set forth in Section 3.7 below.
     “Graymark” means Graymark Healthcare, Inc., an Oklahoma corporation.
     “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-

2



--------------------------------------------------------------------------------



 



in-part, revisions, extensions, and reexaminations thereof, (b) all trademarks,
service marks, trade dress, logos, trade names, and corporate names, together
with all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all assignable computer software (including data and related documentation),
and (g) all copies and tangible embodiments thereof (in whatever form or
medium).
     “Knowledge of Seller” means the actual knowledge after reasonable
investigation of Seller and its general partner. .
     “Liability” means any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
     “Material Adverse Effect” means, with respect to Seller, any change, event,
violation, inaccuracy, circumstance or effect that is materially adverse to the
business, assets, liabilities, financial condition, results of operations or
prospects of Seller taken as a whole, other than as a result of: (i) changes
adversely affecting the United States economy (so long as Seller is not
disproportionately affected thereby); (ii) changes adversely affecting the
industry in which Seller operates (so long as Seller is not disproportionately
affected thereby); (iii) the announcement or pendency of the transactions
contemplated by this Agreement; (iv) changes in laws; or (v) acts of war or
terrorism.
     “Most Recent Balance Sheet” means the balance sheet contained within the
Most Recent Financial Statements.
     “Most Recent Financial Statements” has the meaning set forth in Section 3.7
below.
     “Most Recent Fiscal Month End” has the meaning set forth in Section 3.7
below.
     “Most Recent Fiscal Year End” has the meaning set forth in Section 3.7
below.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Permitted Encumbrances” means the Security Interests specifically
identified in Schedule 1.1(a) attached hereto as Security Interests affecting
some or all of the Acquired Assets and that will not be released/terminated
prior to Closing.

3



--------------------------------------------------------------------------------



 



     “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity (or any department, agency,
or political subdivision thereof), or any other entity of any kind.
     “Security Interest” means any mortgage, pledge, lien, encumbrance, charge
or other security interest of any kind or nature, other than liens for Taxes not
yet due and payable.
     “Seller Agreements” means the agreements identified in Schedule 1.1(c)
attached hereto.
     “Seller Indemnitees” has the meaning set forth in Section 7.2 below.
     “Subsidiary” means any corporation with respect to which a specified Person
(or a Subsidiary thereof) owns a majority of the common stock or has the power
to vote or direct the voting of sufficient securities to elect a majority of the
directors.
     “Tax” means any federal, state or local income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code Section 59A), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
ARTICLE II
PURCHASE AND SALE OF ASSETS
     2.1 Basic Transaction.
     (a) Purchase and Sale of Assets. On and subject to the terms and conditions
of this Agreement, at the Closing, Buyer shall purchase from Seller, and Seller
shall sell, transfer, convey, and deliver to Buyer, free and clear of all
Security Interests and restrictions on transfer other than the Permitted
Encumbrances, all of the Acquired Assets for the consideration specified below
in this Article II.
     (b) Delivery of Graymark Stock. Within five (5) days after the Closing
Date, Buyer will deliver to Seller that number of shares of Graymark common
stock, par value $0.0001 per share (the “Graymark Stock”), having an aggregate
Agreed Value equal to: (i) the sum of Nine Hundred Thousand Dollars ($900,000),
minus (ii) the value of all Graymark Stock delivered to Plano Sleep Center, LTD
and Southlake Sleep Center, LTD. under that certain Asset Purchase Agreement
between Plano Sleep Center, LTD, Southlake Sleep Center, LTD and Capital Sleep
Management, LLC of even date herewith (the “Plano Agreement”). For purposes of
this Agreement, the “Agreed Value” per share of the Graymark Stock shall mean
the average closing price for the Graymark Stock as

4



--------------------------------------------------------------------------------



 



reported by the OTC Bulletin Board for the ten (10) consecutive trading days
ending on the third trading day immediately preceding the Closing Date. In
addition, Graymark, shall deliver to Seller options to purchase an additional
amount of Graymark Stock equal to (i) 35,000 shares minus (ii) that number of
optioned shares of Graymark Stock received by Plano Sleep Center, LTD and
Southlake Sleep Center, LTD under the Plano Agreement; the exercise price for
all such options shall be Five Dollars ($5.00) per share. Such options shall
expire if not exercised on or before the second anniversary of the Closing Date.
     (c) Assumption of Liabilities. On and subject to the terms and conditions
of this Agreement, Buyer shall assume and become responsible for all of the
Assumed Liabilities at the Closing. Buyer will not assume or have any
responsibility, however, with respect to any other obligation or Liability of
Seller not included within the definition of Assumed Liabilities.
     (d) The Closing. Subject to and in accordance with the provisions of this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place via fax or electronically transmitted signatures
(with originals to be delivered via overnight delivery), commencing at 9:00 a.m.
local time on the third business day following the satisfaction or waiver of all
conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself), or at such other time and
place as Buyer and Seller may mutually determine (the “Closing Date”).
     (e) Deliveries at the Closing. At the Closing, (i) Seller will deliver to
Buyer the various certificates, instruments, and documents referred to in
Section 8.1 below; (ii) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Section 8.2 below; (iii) Seller will
execute, acknowledge (if appropriate), and deliver to Buyer (A) a bill of sale
in the form attached hereto as Exhibit “A”, and (B) such other instruments of
sale, transfer, conveyance, and assignment as Buyer and its counsel reasonably
may request; (iv) Buyer will execute, acknowledge (if appropriate), and deliver
to Seller (A) an assumption agreement in the form attached hereto as Exhibit “B”
and (B) such other instruments of assumption as Seller and its counsel
reasonably may request; and (v) Buyer will deliver to Seller the consideration
specified in Section 2.1(b) above.
ARTICLE III
REPRESENTATIONS AND WARRANTIES CONCERNING
THE TRANSACTION
     Seller represents and warrants to Buyer that the statements contained in
this Article III are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article III).
     3.1 Organization of Seller. Seller is a limited partnership duly organized,
validly existing, and in good standing under the laws of the State of Texas.
Seller is not qualified or

5



--------------------------------------------------------------------------------



 



licensed to do business in any other jurisdiction. Attached hereto as Exhibit
“C” are true, accurate and complete copies of the currently effective
Certificate of Limited Partnership and Limited Partnership Agreement of Seller.
     3.2 Authorization of Transaction. Seller has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of Seller
enforceable in accordance with its terms and conditions, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
     3.3 Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject or any provision of the
Certificate of Limited Partnership or Limited Partnership Agreement of Seller or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Seller is a party or by which
it is bound or to which any of its assets is subject (or result in the
imposition of any Security Interest or lien of any kind upon any of its assets),
in each case excepting any such violation, conflict, breach or default which
would not have a Material Adverse Effect. Except as described in Schedule 3.3,
Seller is not required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government, governmental agency
or other Person in order for the parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in Section 2 above).
     3.4 Brokers’ Fees. Seller has no Liability or obligation to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
for which Buyer could become liable or obligated or to which the Acquired Assets
could become subject.
     3.5 Title to Assets. Except as described on Schedule 3.5, Seller has good
and marketable title to, or a valid leasehold interest in, all of the properties
and assets used by it, located on its premises, or shown on the Most Recent
Balance Sheet or acquired after the date thereof, free and clear of all Security
Interests, except for properties and assets disposed of in the Ordinary Course
of Business since the date of the Most Recent Balance Sheet. Without limiting
the generality of the foregoing, Seller has, or at Closing will have, good and
marketable title to all of the Acquired Assets owned by Seller, free and clear
of any Security Interests (other than the Permitted Encumbrances) or
restrictions on transfer.
     3.6 Subsidiaries. Seller has no Subsidiaries. Except as described on
Schedule 3.6, Seller has no direct or indirect equity interest in any
corporation, partnership, joint venture, business association or other entity.
     3.7 Financial Statements. Seller has delivered to Buyer copies of the
following financial statements (collectively the “Financial Statements”) of
Seller at Schedule 3.7:

6



--------------------------------------------------------------------------------



 



(i) unaudited balance sheets, statements of income, and statements of cash flows
as of and for the fiscal years ended December 31, 2006 and December 31, 2007
(the “Most Recent Fiscal Year End”); and (ii) an unaudited consolidated balance
sheet and statement of income (the “Most Recent Financial Statements”) as of and
for the three months ended March 31, 2008 (the “Most Recent Fiscal Month End”).
The Financial Statements (including the notes thereto) have been prepared on a
consistent basis throughout the periods covered thereby, present fairly the
financial condition of Seller as of such dates and the results of operations of
Seller for such periods, are true and correct in all material respects and do
not contain any misstatement of a material fact or omit to state any material
matter required to make such Financial Statements not misleading; provided,
however, that the Most Recent Financial Statements are subject to normal
year-end adjustments and lack footnotes and other presentation items.
     3.8 Events Subsequent to Most Recent Fiscal Year End. To the Knowledge of
Seller, since the Most Recent Fiscal Year End, there has not been any material
adverse change in the business, financial condition, operations, results of
operations, or future prospects of Seller. Without limiting the generality of
the foregoing, since that date:
     (i) Seller has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
Ordinary Course of Business;
     (ii) Seller has not entered into any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) either
involving more than $5,000 or outside the Ordinary Course of Business;
     (iii) no party (including Seller) has accelerated, terminated, modified, or
canceled any material agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) to which Seller is a party
or by which it or any of its assets is bound;
     (iv) Seller has not imposed any Security Interest upon any of the Acquired
Assets;
     (v) Seller has not made any capital expenditure (or series of related
capital expenditures) either involving more than $5,000 or outside the Ordinary
Course of Business;
     (vi) Seller has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of any other Person either involving
more than $5,000 or outside the Ordinary Course of Business;
     (vii) Seller has not granted any license or sublicense of any rights under
or with respect to any Intellectual Property;
     (viii) there has been no change made or authorized in the Certificate of
Limited Partnership or the limited partnership agreement of Seller;

7



--------------------------------------------------------------------------------



 



     (ix) Seller has not declared, set aside or paid any distribution to its
partners or redeemed, purchased or otherwise acquired any of its partnership
interests;
     (x) Seller has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to its property;
     (xi) Seller has not made any loan to, or entered into any other transaction
with, any of its partners or employees outside the Ordinary Course of Business;
     (xii) Seller has not adopted, amended, modified or terminated any bonus,
profit-sharing, incentive, severance or other plan, contract or commitment for
the benefit of any of its employees (or taken any such action with respect to
any other employee benefit plan);
     (xiii) there has not been any other occurrence, event, incident, action,
failure to act, or transaction involving Seller that would have a Material
Adverse Effect; and
     (xiv) Seller has not committed to any of the foregoing.
     3.9 Undisclosed Liabilities. Seller has no Liability (and there is no Basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against Seller giving rise to any
Liability), except for (i) Liabilities set forth on the face of the Most Recent
Balance Sheet (rather than in any notes thereto), (ii) Liabilities which have
arisen after the Most Recent Fiscal Month End in the Ordinary Course of Business
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law), and (iii) the Liabilities identified on Schedule 3.9 attached
hereto.
     3.10 Legal Compliance. Seller has complied in all material respects with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local and foreign governments (and all agencies thereof), and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced or, to the Knowledge of Seller, threatened against
Seller alleging any failure so to comply.
     3.11 Tax Matters.
     (a) Seller has filed all Tax Returns that it was required to file. All such
Tax Returns were correct and complete in all respects. All Taxes owed by Seller
(whether or not shown on any Tax Return) have been paid or will be paid in
accordance with the applicable extensions. Except as described on Schedule 3.11,
Seller currently is not the beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where Seller does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction. There are no Security Interests

8



--------------------------------------------------------------------------------



 



on any of the assets of Seller that arose in connection with any failure (or
alleged failure) to pay any Tax.
     (b) Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, partner, or other third party.
     (c) Seller has not waived any statute of limitations in respect of Taxes or
agreed to an extension of time with respect to a tax assessment or deficiency.
     (d) The unpaid Taxes of Seller (i) did not, as of the Most Recent Fiscal
Month End, exceed the reserve for Tax Liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and tax
income) set forth on the face of the Most Recent Balance Sheet (rather than in
any notes thereto) and (ii) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of Seller in filing its Tax Returns.
     3.12 Real Property.
     (a) Seller does not own any real property.
     (b) Schedule 3.12(b) lists and describes briefly all real property leased
by Seller. Seller has not subleased any real property. Correct and complete
copies of each of the leases listed in Schedule 3.12(b) (as amended to date) are
attached hereto as Exhibit “D”. Except as described on Schedule 3.12(b), with
respect to each such lease:
     (i) the lease is legal, valid, binding, enforceable and in full force and
effect;
     (ii) the lease will continue to be legal, valid, binding, enforceable and
in full force and effect on identical terms following the consummation of the
transactions contemplated hereby;
     (iii) no party to the lease is in breach or default, and no event has
occurred which, with notice or lapse of time, would constitute a breach or
default or permit termination, modification, or acceleration thereunder;
     (iv) no party to the lease has repudiated any provision thereof;
     (v) there are no disputes, oral agreements, or forbearance programs in
effect as to the lease;
     (vi) Seller has not assigned, transferred, conveyed, mortgaged, deeded in
trust, or encumbered any interest in the leasehold;
     (vii) all facilities leased thereunder are supplied with utilities and
other services necessary for the operation of said facilities;

9



--------------------------------------------------------------------------------



 



     (viii) there are no pending or, to the Knowledge of Seller, threatened
condemnation proceedings, lawsuits, or administrative actions relating to the
parcel, or other matters affecting adversely the use, occupancy or value, or the
marketability of title, thereof; and
     (ix) there are no parties (other than Seller) in possession of the parcel
of real property.
     3.13 Intellectual Property.
     (a) Seller does not own any Intellectual Property.
     (b) To the Knowledge of Seller, Seller has not interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of third parties. Seller has never received any charge,
complaint, claim, demand or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that Seller must license or
refrain from using any Intellectual Property rights of any third party). To the
Knowledge of Seller, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of Seller.
     (c) Schedule 3.13(c) identifies each item of Intellectual Property that any
third party owns and that Seller uses pursuant to license, sublicense, agreement
or permission. Seller has delivered to Buyer correct and complete copies of all
such licenses, sublicenses, agreements and permissions (as amended to date).
     (d) To the Knowledge of Seller, Seller will not interfere with, infringe
upon, misappropriate or otherwise come into conflict with any Intellectual
Property rights of third parties as a result of the continued operation of its
business as presently conducted and as presently proposed to be conducted.
     3.14 Tangible Assets. Seller owns or leases all buildings, machinery,
equipment, and other tangible assets necessary for the conduct of its business
as presently conducted and as presently proposed to be conducted. The parties
acknowledge and agree that all tangible Acquired Assets are being conveyed to
Buyer “AS IS, WHERE IS,” and Seller makes any representation or warranty
regarding the merchantability or fitness for a particular purpose of any
tangible Acquired Asset.
     3.15 Contracts. Schedule 3.15 lists the following contracts and other
agreements to which Seller is a party or is bound:
     (i) any agreement (or group of related agreements) for the lease of
personal property to or from any Person;
     (ii) any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products or other personal
property, or for the furnishing or receipt of services;

10



--------------------------------------------------------------------------------



 



     (iii) any agreement concerning a partnership or joint venture;
     (iv) any agreement (or group of related agreements) under which it has
created, incurred, assumed or guaranteed any indebtedness for borrowed money, or
any capitalized lease obligation;
     (v) any agreement concerning confidentiality or noncompetition;
     (vi) any agreement involving any of the partners of Sellers and/or their
respective Affiliates;
     (vii) any profit sharing, deferred compensation, severance or other plan or
arrangement for the benefit of its current or former officers and/or employees;
     (viii) any collective bargaining agreement;
     (ix) any agreement for the employment of any individual on a full-time,
part-time, consulting or other basis;
     (x) any agreement under which it has advanced or loaned any amount to any
Person;
     (xi) any agreement under which the consequences of a default or termination
could have an adverse effect on the business, financial condition, operations,
results of operations or future prospects of Seller; or
     (xii) any other agreement (or group of related agreements) the performance
of which involves consideration in excess of $5,000.00.
A correct and complete copy of each written agreement listed in Schedule 3.15
(as amended to date) and a written summary setting forth the terms and
conditions of each oral agreement referred to in Schedule 3.15 is attached
hereto as Exhibit “E”. With respect to each of the Seller Agreements, except as
set forth in Schedule 3.15: (A) the Seller Agreement is legal, valid, binding,
enforceable and in full force and effect; (B) the Seller Agreement will continue
to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) no party is in breach or default, and no event has occurred which
with notice or lapse of time would constitute a breach or default, or permit
termination, modification or acceleration, under the Seller Agreement; and
(D) no party has repudiated any provision of the Seller Agreement.
     3.16 Litigation. Schedule 3.16 sets forth each instance in which Seller
(i) is subject to any outstanding injunction, judgment, order, decree, ruling,
or charge, or (ii) is a party or, to the Knowledge of Seller, is threatened to
be made a party to any action, suit, proceeding, hearing, or investigation of,
in, or before any court or quasi-judicial or administrative agency of any
federal, state or local jurisdiction or before any arbitrator.
     3.17 Employees. To the Knowledge of Seller, no executive, key employee or
group of employees has any plans to terminate employment with Seller. Seller is
not a party to or bound

11



--------------------------------------------------------------------------------



 



by any collective bargaining agreement, nor has Seller experienced any strikes,
grievances, claims of unfair labor practices, or other collective bargaining
disputes. Seller has not committed any unfair labor practice. To the Knowledge
of Seller, no organizational effort is presently being made or threatened by or
on behalf of any labor union with respect to employees of Seller.
     3.18 ERISA Compliance. Schedule 3.18 identifies each and every employee
benefit plan, including each employee pension benefit plan and employee welfare
benefit plan (as such terms are defined in ERISA), which is currently maintained
by Seller.
     With respect to such plans the following apply:
     (a) Each such employee benefit plan complies in form and in operation in
all respects with the applicable requirements of ERISA, the Code and all other
applicable laws.
     (b) All required reports and descriptions including Forms 5500, the summary
annual reports and summary plan descriptions have been filed or distributed
appropriately with respect to each such employee benefit plan.
     (c) The requirements of Part VI of Subtitle B of Title I of ERISA and of
Code Section 4980B have been met with respect to each such employee benefit plan
which is an employee welfare benefit plan.
     (d) All contributions including all employer contributions and employee
salary reduction contributions which are due have been paid to each such
employee benefit plan which is an employee pension benefit plan and all
contributions for any period ending on or before the Closing Date which are not
yet due have been paid to each such employee pension benefit plan or accrued in
accordance with the past customs and practice of Seller. All premiums or other
payments for all periods ending on or before the Closing Date have been paid
with respect to each such employee benefit plan which is an employee welfare
benefit plan.
     (e) Each employee benefit plan which is an employee pension plan meets the
requirements for qualification under Code Section 401(a).
     (f) The market value of assets of each such employee benefit plan which is
an employee pension benefit plan other than a multi-employer plan equals or
exceeds the present value of all vested and nonvested liabilities thereunder
determined in accordance with PBGC’s methods, factors and assumptions applicable
to the employee pension benefit plan terminating on the date for determination.
     (g) Seller has delivered to Buyer correct and complete copies of all plan
documents, summary plan descriptions, the most recent determination letter
received from the Internal Revenue Service, the most recent Form 5500 annual
report and all related trust agreements, insurance contracts and other funding
agreements which implement each such employee benefit plan.

12



--------------------------------------------------------------------------------



 



     (h) With respect to each employee benefit plan that Seller maintains or
ever has maintained or to which Seller contributes, ever has contributed, or
ever has been required to contribute:
     (A) No such employee benefit plan which is an employee pension benefit plan
(other than any multiemployer plan) has been completely or partially terminated
or been the subject of a reportable event as to which notices would be required
to be filed with the PBGC. No proceeding by the PBGC to terminate any such
employee pension benefit plan (other than any multiemployer plan) has been
instituted or, to the Knowledge of Seller, is threatened.
     (B) There have been no prohibited transactions with respect to any such
employee benefit plan. No fiduciary has any liability for material breach of
fiduciary duty or any other material failure to act or comply in connection with
the administration or investment of the assets of any such employee benefit
plan. No action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such employee benefit plan
(other than routine claims for benefits) is pending or, to the Knowledge of
Seller, is threatened.
     (C) Seller has not incurred any material liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due) to the PBGC (other than PBGC premium payments) or otherwise under
Title IV of ERISA (including any withdrawal liability) or under the Code with
respect to any such employee benefit plan which is an employee pension benefit
plan.
     (i) Seller has not ever contributed to, and has not ever been required to
contribute to, any multiemployer plan, and has no material Liability (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any withdrawal Liability, under any
multiemployer plan.
     (j) Seller has not ever maintained or contributed to, and has not ever been
required to contribute to any employee welfare benefit plan providing medical,
health, or life insurance or other welfare-type benefits for current or future
retired or terminated employees, their spouses, or their dependents (other than
in accordance with Code Section 4980B).
     3.19 Environment, Health, and Safety.
     (a) Seller has complied in all material respects with all Environmental,
Health, and Safety Laws, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against Seller alleging any failure so to comply. Without limiting the
generality of the preceding sentence, Seller has obtained and been in compliance
in all material respects with all of the terms

13



--------------------------------------------------------------------------------



 



and conditions of all permits, licenses, and other authorizations which are
required under, and has complied with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules, and
timetables which are contained in, all Environmental, Health, and Safety Laws.
     (b) Seller has no Liability (and Seller has not ever handled or disposed of
any substance, arranged for the disposal of any substance, exposed any employee
or other individual to any substance or condition, or owned or operated any
property or facility in any manner that could form the Basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against Seller giving rise to any Liability) for damage to any
site, location, or body of water (surface or subsurface), for any illness of or
personal injury to any employee or other individual, or for any reason under any
Environmental, Health, and Safety Law.
     (c) To the Knowledge of Seller, all properties and equipment used in the
business of Seller have been free of asbestos, PCB’s, methylene chloride,
trichloroethylene, 1,2-trans-dichloroethylene, dioxins, dibenzofurans, and other
hazardous substances or wastes.
     (d) To the Knowledge of Seller, following the Closing, no material capital
expenditures shall be required by Buyer to insure compliance with any
Environmental, Health and Safety Law. To the Knowledge of Seller, there is no
pending audit by any federal, state, or local governmental authority with
respect to the storage, burial, release, transportation, or disposal of
hazardous substances or wastes by Seller; or relating to the facilities of
Seller. Seller does not have any agreement or arrangement with any foreign,
federal, state, or local governmental authority or any other third party
relating to any such environmental matter or environmental cleanup.
     (e) Seller has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests or monitorings possessed or initiated by
Seller pertaining to hazardous materials or hazardous activities in, on or under
any facility owned, leased or operated by Seller or concerning compliance by
Seller with Environmental, Health, and Safety Laws.
     3.20 Certain Business Relationships With Seller. Except as described in
Schedule 3.20, none of the partners of Seller or any of their Affiliates has
been involved in any business arrangement or relationship with Seller within the
past twelve months, and none of the partners of Seller or any of their
Affiliates owns any asset, tangible or intangible, which is used in the business
of Seller.
     3.21 Assumed Liabilities. All Liabilities of Seller to be assumed by Buyer
hereunder have arisen in the Ordinary Course of Business, are bona fide and are
properly recorded on the books of Seller.
     3.22 Partners. Schedule 3.22 identifies each of the partners of Seller and
their respective ownership interests in Seller, and no other Person currently
has the right to acquire any additional equity interests of Seller.

14



--------------------------------------------------------------------------------



 



     3.23 Personnel. Schedule 3.23 lists all employees of Seller and their
respective rates of compensation.
     3.24 Powers of Attorney. Except as described on Schedule 3.24, there are no
outstanding powers of attorney executed on behalf of Seller.
     3.25 Insurance. Seller has been covered during the past three (3) years by
insurance in scope and amount customary and reasonable for the business in which
it has engaged during the aforementioned period.
     3.26 Disclosure. The representations and warranties contained in this
Article III do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Article III not misleading.
     3.27 Consents. Except as provided in Schedule 3.3, no consent, approval or
authorization of, or registration or filing with, any Person is required in
connection with the execution and delivery of this Agreement by Seller or for
the consummation by Seller of the transactions contemplated hereby.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller that the statements contained in
this Article IV are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV).
     4.1 Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Oklahoma.
     4.2 Authorization of Transaction. Buyer and Graymark each has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of Buyer and Graymark, enforceable in accordance with its terms and
conditions, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
     4.3 Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer or Graymark or any of their
respective assets is subject or any provision of the organizational documents of
Buyer or Graymark or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer or Graymark is a party or by which it is bound or to which any of its
assets is subject. Neither Buyer nor Graymark is required to give any notice to,
make any filing with, or

15



--------------------------------------------------------------------------------



 



obtain any authorization, consent, or approval of any government or governmental
agency in order for the parties to consummate the transactions contemplated by
this Agreement.
     4.4 Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.
     4.5 Valid Issuance of Graymark Stock. The shares of Graymark Stock to be
delivered to Seller at Closing have been duly authorized and, upon issuance
thereof in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable.
     4.6 Acknowledgements by Buyer. Buyer hereby acknowledges that, since
March 1, 2008, it has been managing the day-to-day operations of the sleep
diagnostic facility owned by Seller. Buyer further acknowledges that it has had
an opportunity to ask questions of and receive answers from representatives of
Seller concerning the Acquired Assets and the businesses and operations of
Seller. Notwithstanding anything to the contrary herein, no such answers,
information or disclosures provided by any representative of Seller shall be
deemed to amend or supplement the representations and warranties made by Seller
herein or prevent or cure any misrepresentation, breach of warranty or breach of
covenant by Seller.
ARTICLE V
PRECLOSING COVENANTS
     5.1 Covenants. The parties agree as follows with respect to the period
between the execution of this Agreement and the Closing:
     (a) General. Each of the parties will use commercially reasonable efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Article VIII below).
     (b) Notices and Consents. Seller will give any notices to third parties,
and Seller will use its best efforts to obtain any third party consents, that
Buyer reasonably may request in connection with the matters referred to in
Section 3.3 above.
     (c) Operation of Business. Seller will not engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course of Business.
Buyer will cause Capital Sleep Management, LLC to operate the sleep disorder
facility of Seller in accordance with the terms of the management agreement
entered into between Seller and Capital Sleep Management, LLC.
     (d) Preservation of Business. Seller shall keep its business and properties
substantially intact, including its present operations, physical facilities,
working conditions and relationships with lessors, licensors, suppliers,
customers and employees.
     (e) Notice of Developments. Each party will give prompt written notice to
the other parties of any material adverse development causing a breach of any of
such party’s own representations and warranties (or any other party’s
representations and

16



--------------------------------------------------------------------------------



 



warranties) in Articles III and IV above. No disclosure by any party pursuant to
this Section 5.1(e), however, shall be deemed to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.
     (f) Exclusivity. During the term of this Agreement, Seller will not (i)
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to the acquisition of any securities, or any substantial portion
of the assets, of Seller (including any acquisition structured as a merger,
consolidation or share exchange) or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing. Seller will notify Buyer immediately
if any Person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.
ARTICLE VI
COVENANTS
     Seller hereby covenants and promises to Buyer and, where expressly stated,
Buyer hereby covenants and promises to Seller, the following:
     6.1 Employees. Buyer shall have no obligation to make an offer of
employment to any employee of Seller. Notwithstanding the preceding sentence,
any employee of Seller hired by Buyer shall become an employee of Buyer under
Buyer’s plans and practices, and shall be subject to the terms and conditions of
Buyer’s plans, including the terms of eligibility. At or prior to the Closing,
Seller shall pay to its employees all amounts owing to such employees for earned
vacation and sick leave in accordance with Seller’s current policies. Buyer
shall not assume and shall not be obligated to continue or assume any employee
benefit plan or any other type of employee benefit or compensation plan or
arrangement or any employer payroll policy or practice established, maintained,
or contributed to by Seller. Buyer is not a “successor employer” with respect to
any employee benefit plan of Seller. Buyer and Seller agree that the provisions
of this Section 6.1 are solely between and for the benefit of Buyer and Seller
and do not inure to the benefit of, or confer rights upon, any third party,
including any employee of Buyer or Seller.
     6.2 Miscellaneous. Seller shall retain liability for and Seller shall
indemnify and hold Buyer harmless against:
     (A) All claims asserted by third persons for breach of contract, tort,
infringement, violation of law, or other conduct occurring on or before the
Closing Date in connection with the business of Seller; and
     (B) All claims relating to compliance by Seller with the applicable
provisions of ERISA, the Code and other applicable laws.
     6.3 Due Diligence Investigation. For the purpose of permitting Buyer and
its representatives to conduct a due diligence review (the “Diligence Review”)
of Seller, Seller shall afford Buyer and its representatives full and complete
access to the books and records, financial statements, Tax Returns, facilities,
employees and such other information of Seller as Buyer may

17



--------------------------------------------------------------------------------



 



reasonably request to evaluate the business, operations, properties, assets,
Liabilities and prospects of Seller. In connection with the Diligence Review,
representatives of Buyer shall be entitled to consult with representatives,
officers and employees of Seller. The Diligence Review and any such
consultations shall be conducted in a manner not to unreasonably interfere with
the operation of the business of Seller.
     6.4 Confidentiality. Any non-public information furnished to or obtained by
Buyer from Seller or any of its partners, officers, employees, attorneys,
accountants or authorized representatives in connection with the Diligence
Review pursuant to Section 6.3 hereof shall be considered “Evaluation Material.”
Evaluation Material shall not include public information or non-public
information obtained by Buyer or its Affiliates or representatives from a third
party who is lawfully in possession of such information and who has the legal
right to transmit such information. In the event that the transactions
contemplated by this Agreement are not consummated, Buyer (i) agrees to return
to Seller all written evaluation materials and copies thereof furnished by
Seller to Buyer, (ii) agrees to destroy all documents, notes and other work
product derived from the Evaluation Material, and (iii) agrees to promptly
confirm in writing to Seller the fact of such destruction. Except as otherwise
required by law, Buyer agrees to keep the Evaluation Material confidential, not
to use the Evaluation Material for any purpose other than to the extent
contemplated hereby, or permit any such Evaluation Material to be made available
to third parties other than its designated representatives or agents who Buyer
will direct to maintain the Evaluation Material confidential. The obligations of
Buyer under the provisions of this Section 6.4 shall survive for a period of
three (3) years after the date of any termination of this Agreement.
     6.5 Confidential Information. Seller will treat and hold as such all of the
Confidential Information, refraining from using any of the Confidential
Information except in connection with this Agreement, and, following the
Closing, will deliver promptly to Buyer or destroy, at the request and option of
Buyer, all tangible embodiments (and all copies) of the Confidential Information
which are in its possession. In the event that Seller is requested or required
(by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information, Seller will notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section 6.5.
If, in the absence of a protective order or the receipt of a waiver hereunder,
Seller is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or governmental agency or else stand libel for
contempt, Seller may disclose the Confidential Information to the tribunal or
governmental agency; provided, however, that Seller shall use commercially
reasonable efforts to obtain, at the request and expense of Buyer, an order or
other assurance that confidential treatment will be accorded to such portion of
the Confidential Information required to be disclosed as Buyer shall designate.
     6.6 Continued Existence of Sellers. Seller hereby covenants and agrees that
it shall not dissolve or otherwise terminate its existence as a limited
partnership for at least one (1) year after the Closing Date.

18



--------------------------------------------------------------------------------



 



     6.7 Survivability. The provisions of this Article VI shall survive the
Closing Date; provided, however, that in the event that the transactions
contemplated hereby are consummated, Buyer’s obligations under Section 6.4 shall
terminate as of the Closing Date.
ARTICLE VII
INDEMNIFICATION
     7.1 Survival of Representations and Warranties. All of the representations
and warranties of the parties contained in this Agreement shall survive the
closing of the transactions contemplated herein for a period of one (1) year.
The parties intend to shorten the statute of limitations and agree that no
claims or causes of action of any kind may be brought against Seller, the Buyer
or any of their respective partners, officers, employees, affiliates,
controlling persons, agents or representatives based upon, directly or
indirectly, any of the representations, warranties, covenants or agreements
contained herein after the first anniversary of the Closing Date. This
Section 7.1 shall not limit any covenant or agreement of the parties which
contemplates performance after the Closing including, without limitation, the
covenants and agreements set forth in Article VI hereof, it being understood
that all such covenants and agreements contemplating performance after the
Closing shall survive until the expiration of the applicable statute of
limitations.
     7.2 Indemnification by Seller. Subject to the terms and conditions set
forth herein, Seller shall indemnify and hold harmless Buyer and its members,
managers, officers, employees, attorneys, accountants, and other agents and
Affiliates (collectively, the “Buyer Indemnitees”) in respect of any and all
damages, losses, liabilities, payments, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses (including, without limitation, reasonable fees,
disbursements and expenses of attorneys, accountants and other professional
advisors) of any kind or nature whatsoever (collectively “Damages”) incurred by
any Buyer Indemnitee as a result of, in connection with or arising out of:
     (i) Any inaccuracy in or breach of any representation or warranty made by
Seller herein; or
     (ii) Any breach or nonperformance (partial or total) of any covenant or
agreement of Seller contained herein.
     7.3 Indemnification by Buyer. Subject to the terms and conditions set forth
herein, Buyer shall indemnify and hold harmless Seller and its partners,
officers, employees, attorneys, accountants and other agents and Affiliates
(collectively, the “Seller Indemnitees”) in respect of any Damages incurred by
any Seller Indemnitee as a result of, in connection with or arising out of:
     (i) Any inaccuracy in or breach of any representation or warranty made by
Buyer herein; or
     (ii) Any breach or nonperformance (partial or total) of any covenant or
agreement of Buyer contained herein.

19



--------------------------------------------------------------------------------



 



     7.4 Third Party Indemnification. The obligation of Seller to indemnify the
Buyer Indemnitees under Section 7.2 hereof and the obligation of the Buyer to
indemnify the Seller Indemnitees under Section 7.3 hereof, in each case
resulting from the assertion of liability by a third party (each, as the case
may be, a “Claim”), shall be further subject to the following terms and
conditions:
     (i) Any party against whom any Claim is asserted shall give the party (or
the parties) required to provide indemnity hereunder written notice of such
Claim promptly after learning of such Claim, and the indemnifying party may, at
its option, undertake the defense thereof with counsel chosen by it but
reasonably satisfactory to the indemnified party. Failure to give prompt notice
of a Claim hereunder shall not affect the indemnifying party’s obligations under
this Section 7.4, except to the extent the indemnifying party is materially
prejudiced by such failure to give prompt notice. If the indemnifying party,
within thirty (30) days after notice of any such Claim, or such shorter period
as is reasonably required, fails to assume the defense of such Claim, the Buyer
Indemnitee or the Seller Indemnitee, as the case may be (each, an “Indemnitee”),
against whom such Claim has been made shall have the right, but shall not be
obligated, to undertake the defense, compromise or settlement of such Claim on
behalf and for the account and risk, and at the expense, of the indemnifying
party.
     (ii) Anything in this Section 7.4 to the contrary notwithstanding, the
indemnifying party shall not enter into any settlement or compromise of any
action, suit or proceeding or consent to the entry of any judgment (A) which
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to the Indemnitee of a written release from all liability in
respect of such action, suit or proceeding, or (B) for other than monetary
damages without the prior written consent of the Indemnitee, which consent shall
not be unreasonably withheld.
     7.5 Limitations. Notwithstanding anything to the contrary in this
Article VII, in no event shall the liability for indemnification of any Seller
pursuant to Section 7.2 exceed the aggregate Agreed Value of the Graymark Stock
delivered to such Seller pursuant to Section 2.1(b) hereof. For example, and as
an illustration only, in the event the aggregate Agreed Value of the Graymark
Stock delivered to Seller is $200,000, Seller’s maximum liability for
indemnification pursuant to Section 7.2 would be $200,000.
ARTICLE VIII
CLOSING CONDITIONS
     8.1 Conditions to the Obligations of Buyer. Each and every obligation of
Buyer hereunder shall be subject to the satisfaction, as of Closing, of each of
the following conditions, each of which can be waived by Buyer, but only in
writing:
     (a) All of the representations and warranties of Seller set forth in
Article III above shall be true and correct as of the date hereof and shall be
deemed to have been made again at Closing and shall then be true and correct;

20



--------------------------------------------------------------------------------



 



     (b) Seller shall have procured all of the third party consents specified in
Section 5.1(b) above;
     (c) Each of the covenants and other obligations of Seller to be performed
by Seller on or before Closing pursuant to the terms hereof shall have been duly
performed and complied with in all material respects;
     (d) No action, suit, or proceeding shall be pending before any court or
governmental agency or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement, (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, or (iii) affect adversely the right of Buyer to own the Acquired
Assets and to operate the former business of Seller;
     (e) Seller shall have delivered to Buyer a certificate, in form reasonably
satisfactory to Buyer, to the effect that each of the conditions specified above
in Section 8.1(a)-(d) has been satisfied in all respects with respect to Seller;
     (f) Buyer and its representatives shall have been provided full and
complete access to the books and records, financial statements, Tax Returns,
facilities, employees and such other information of Seller as Buyer may have
reasonably requested to evaluate the business, operations, properties, assets,
Liabilities and prospects of Seller. If, in its sole discretion, Buyer decides
for any reason not to proceed with the transactions contemplated hereby, then
Buyer may terminate this Agreement by giving notice thereof to Seller on or
prior to the Closing Date;
     (g) (i) Each of the Persons listed on Schedule 8.1(g)(i) shall have
executed and delivered to Buyer a release in the form attached hereto as Exhibit
“F” releasing Seller from any and all claims that such Person may have against
Seller as of the Closing Date;
     (h) All actions to be taken by Seller in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby are
reasonably satisfactory in form and substance to Buyer;
     (i) Icon Sleep Texas, LP (“Icon”) shall have executed and delivered to
Buyer an agreement in form and substance satisfactory to Buyer in its sole
discretion indemnifying Buyer against any inaccuracy in or breach of any of the
representations and warranties made by Seller in Sections 3.2, 3.3, 3.4 and/or
the second sentence of Section 3.5 hereof;
     (j) All Security Interests (other than the Permitted Encumbrances)
affecting the Acquired Assets (or any of them) shall have been terminated;

21



--------------------------------------------------------------------------------



 



     (k) Buyer have entered into a Real Estate Lease Agreement with Waco Sleep
Properties I, LP covering the premises located at 7106 Sanger Avenue, Waco,
Texas on terms satisfactory to Buyer in its sole discretion;
     (l) Charles Willis, II, M.D. (“Willis”) shall have assigned to Buyer all of
his right, title and interest in and to that certain Lease Agreement, dated
October 18, 2005, between Willis and Court Square Leasing Corporation (“CSL”),
Buyer shall have assumed all obligations and liabilities of Willis arising or
accruing under such Lease Agreement from and after the Closing Date, and CSL
shall have consented in writing to such assignment and assumption;
     (m) Willis shall have assigned to Buyer all of his right, title and
interest in and to that certain Lease Agreement, dated December 18, 2005,
between Willis and US Express Leasing (“US Express”), Buyer shall have assumed
all obligations and liabilities of Willis arising or accruing under such Lease
Agreement from and after the Closing Date, and US Express shall have consented
in writing to such assignment and assumption;
     (n) Icon shall have transferred to Buyer, free and clear of any Security
Interests, all of the assets identified on Schedule 8.1(n) for a purchase price
of $1,100,000. Such transfer shall be evidenced by a Bill of Sale executed by
Icon in favor of Buyer in form and substance satisfactory to Buyer in its
reasonable discretion;
     (o) FMB Medical Equipment LLC (“FMB”) shall have transferred to Buyer, free
and clear of any Security Interests, all of the assets identified on
Schedule 8.1(o) for a purchase price of $340,000. Such transfer shall be
evidenced by a Bill of Sale executed by FMB in favor of Buyer in form and
substance satisfactory to Buyer in its reasonable discretion; and
     (p) The transactions contemplated by the Plano Agreement shall have been
consummated prior to or contemporaneous with the Closing.
     8.2 Conditions to the Obligations of Seller. Each and every obligation of
Seller hereunder shall be subject to the satisfaction, as of Closing, of each of
the following conditions, each of which can be waived by Seller, but only in
writing:
     (a) All of the representations and warranties of Buyer set forth in
Article IV above shall be true and correct as of the date hereof and shall be
deemed to have been made again at Closing and shall then be true and correct;
     (b) Each of the covenants and other obligations of Buyer to be performed by
it on or before Closing pursuant to the terms hereof shall have been duly
performed and complied with in all material respects;
     (c) No action, suit, or proceeding shall be pending before any court or
governmental agency or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement or (ii) cause any of the
transactions

22



--------------------------------------------------------------------------------



 



contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);
     (d) Buyer shall have delivered to Seller a certificate, in form reasonably
satisfactory to Seller, to the effect that each of the conditions specified
above in Section 8.2(a)-(c) has been satisfied in all respects; and
     (e) All actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby are
reasonably satisfactory in form and substance to Seller.
ARTICLE IX
TERMINATION
     9.1 Mutual Consent. This Agreement may be terminated by the mutual written
consent of Buyer and Seller.
     9.2 By Buyer.
     (a) Default. This Agreement may be terminated by Buyer if a material
default shall be made by Seller in the observance of or in the due and timely
performance by Seller of any of the agreements or covenants of Seller herein
contained, or if there shall have been a material breach by Seller of any of the
warranties and representations of Seller herein contained, or if the conditions
of this Agreement to be complied with or performed by Seller at or before
Closing shall not have been complied with or performed at the time required for
such compliance or performance and such non-compliance or non-performance shall
not have been waived by Buyer.
     (b) Due Diligence Review. Buyer may terminate this Agreement in accordance
with the terms of Section 8.1(f).
     9.3 By Seller. This Agreement may be terminated by Seller if a material
default shall be made by Buyer in the observance of or in the due and timely
performance by Buyer of any of the agreements or covenants of Buyer herein
contained, or if there shall have been a material breach by Buyer of any of the
warranties and representations of Buyer herein contained, or if the conditions
of this Agreement to be complied with or performed by Buyer at or before Closing
shall not have been complied with or performed at the time required for such
compliance or performance and such non-compliance or non-performance shall not
have been waived by Seller.
     9.4 Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, 9.2 or 9.3 above, all rights and obligations of the parties
hereunder shall terminate without any liability to any other party hereto;
provided, however, that if the basis of termination is a material breach or
default by Buyer, on the one hand, or Seller, on the other hand, of one or more
of the provisions of this Agreement, the party or parties then in breach or
default shall be liable to the nonbreaching party or parties for all damages
resulting from such breach or default; and further provided, however, that
Buyer’s obligation to treat Evaluation Material in a confidential manner, as set
forth in Section 6.4 above, shall survive any such termination.

23



--------------------------------------------------------------------------------



 



ARTICLE X
FEDERAL SECURITIES LAWS
     10.1 Unregistered Stock. Seller hereby acknowledges that the shares of
Graymark Stock to be delivered to it pursuant to this Agreement will not be
registered (referred to sometimes herein as “Unregistered Stock”) under the
Securities Act of 1933, as amended (the “Act”), or any other securities law.
Accordingly, such Unregistered Stock is not freely transferable except as
permitted under various exemptions contained in the Act and the rules and
regulations of the U.S. Securities and Exchange Commission interpreting said
Act. Seller therefore covenants, warrants and represents that none of the shares
of Graymark Stock issued to it in accordance with this Agreement will be
offered, sold, assigned, pledged, hypothecated, transferred or otherwise
disposed of except after full compliance with all of the applicable provisions
of the Act and the rules and regulations of the Securities and Exchange
Commission and all applicable state securities laws.
     10.2 Legend. All Unregistered Stock issued in accordance with this
Agreement shall bear the following legend (or a legend substantially similar
thereto):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER SECURITIES LAW, AND
NO REOFFER, SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION THEREOF MAY BE MADE
UNLESS, IN THE WRITTEN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER,
SUCH TRANSACTION WILL NOT REQUIRE REGISTRATION UNDER THE ACT OR ANY OTHER
SECURITIES LAW.
     10.3 Securities Law Representations. As of the Closing Date, Seller hereby
makes the following representations and warranties to and for the benefit of
Buyer and Graymark:
     (a) Seller has been provided with the various filings described in
Schedule 10.3, and has been provided as much time and opportunity as it deemed
appropriate to review and study such information and to consult with Buyer and
Graymark regarding the merits and risks of the transactions contemplated by this
Agreement;
     (b) Seller has had adequate opportunity to ask questions of and receive
answers from representatives of Buyer and Graymark concerning any and all
matters pertaining to Buyer and Graymark and the transactions contemplated by
this Agreement which it deemed appropriate;
     (c) Seller is the true party in interest and is not acquiring any of the
Graymark Stock for the benefit of any other Person; provided, however, that
Seller intends to transfer its shares of Graymark Stock to certain partners and
creditors in part to satisfy certain obligations, subject to and in accordance
with subsection (e) below;

24



--------------------------------------------------------------------------------



 



     (d) The Graymark Stock being acquired hereunder by Seller is being acquired
for its own account for investment, and is not being acquired with a view to
resale, redistribution, subdivision or fractionalization thereof; provided,
however, that Seller intends to transfer its shares of Graymark Stock to certain
partners and creditors in part to satisfy certain obligations, subject to and in
accordance with subsection (e) below;
     (e) Prior to any transfer or assignment of shares of Graymark Stock to any
of its partners or creditors as contemplated in this Agreement, Seller shall
cause to be delivered (i) to each of its assignees, with each assignee’s written
confirmation of receipt, the various filings described in Schedule 10.3(e) and
as supplemented with all additional reports filed by Graymark with the U.S.
Securities and Exchange Commission following the Closing Date, and (ii) to
Graymark written representations of the assignee that the assignee qualifies as
an “accredited investor” as defined in Rule 501(a) of Regulation D as
promulgated by the U.S. Securities and Exchange Commission in effect at the time
of the assignment of the Graymark Stock and representations substantially the
same as those set forth in subsections (a), (b), (c) and (d) above and
subsections (f) and (g) below. Any assignment of any of the Graymark Stock shall
require the consent of Graymark, which consent shall not be unreasonably
withheld when all conditions of transfer or assignment set forth herein are
complied with or waived in writing by Graymark;
     (f) Seller has such knowledge and experience in financial and business
matters and investments in general that it is capable of evaluating the merits
and risks of the ownership of the Graymark Stock by it; and
     (g) Seller understands that the Graymark Stock that it will receive cannot
be readily sold without compliance with applicable state and federal securities
laws.
     10.4 Piggyback Registrations.
     (a) Right to Piggyback. In the event shares of common stock of Graymark are
to be registered by Graymark under the Securities Act of 1933, as amended (the
“Securities Act”), within twelve months after the Closing Date, and the form of
registration statement to be used permits the inclusion of the Graymark Stock
therein (a “Piggyback Registration”), Graymark will give prompt written notice
to Seller of its intention to effect such a registration and will include in
such registration, subject to the provisions of Section 10.4(b), all Graymark
Stock with respect to which Graymark has received a written request from Seller
for inclusion therein within twenty-one (21) days after Graymark’s notice has
been given. Graymark shall pay all registration expenses for such Piggyback
Registration. This Section 10.4 shall not apply to a registration effected
solely to implement an employee benefit plan or to any other form or type of
registration which does not permit inclusion of Graymark Stock, including
without limitation Form S-4 and Form S-8.
     (b) Priority on Registrations. If a Piggyback Registration is an
underwritten offering and the managing underwriters advise Graymark in writing
that in their opinion the number of securities requested to be included in such
offering creates a substantial risk that the price per share of Common Stock
will be reduced or that the number of

25



--------------------------------------------------------------------------------



 



securities requested to be included is greater than the underwriters are
prepared to sell, Graymark will include in such registration prior to the
Graymark Stock, the securities proposed to be sold by Graymark and by any other
person granted registration rights senior to the Graymark Stock. Graymark will
then include in such registration the Graymark Stock requested to be included in
such registration which in the opinion of such underwriters can be sold in such
offering without creating such a risk or exceeding such number. Nothing in this
Agreement shall prohibit Graymark from granting registration rights senior to
the rights granted herein with respect to the Graymark Stock. In the event that
a Piggyback Registration for which Graymark gives notice under Section 10.4(a)
is for holders of Graymark’s securities other than the Seller and is pursuant to
the exercise by such other holders of demand registration rights granted to them
after the date hereof, then Seller shall not be entitled to sell shares in such
Piggyback Registration except with the consent of (and subject to such
limitations and restrictions as are imposed by) such other holders.
     (c) Indemnification. Graymark agrees to indemnify, to the fullest extent
permitted by law, Seller, or any assignee of the Graymark Stock hereunder,
against all losses, claims, damages, liabilities and expenses (including without
limitation reasonable and customary attorneys’ fees) caused by any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are caused by or contained in any
information furnished in writing to Graymark by Seller, or any Seller assignee
of the Graymark Stock hereunder, expressly for use therein or by Seller’s or
assignee’s failure to deliver a copy of the prospectus or any amendments or
supplements thereto. In connection with any registration statement in which
Seller, or any Seller assignee of the Graymark Stock hereunder, is
participating, Seller, or assignee of the Graymark Stock hereunder, severally,
but not jointly, shall indemnify Graymark, its affiliates, officers, directors
and each person who controls Graymark (within the meaning of the Securities
Act), insofar as and to the extent that losses, claims, damages, liabilities,
and expenses (including without limitation reasonable and customary attorneys’
fees) are caused by any untrue statement of a material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment or
supplement thereto or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by Seller, or such assignee of
the Graymark Stock hereunder, expressly for use therein.
ARTICLE XI
MISCELLANEOUS
     11.1 Press Releases and Public Announcements. The parties agree that Buyer
and/or Graymark may issue a press release or make other disclosure of this
Agreement at such times and in the manner which they believe is necessary or
appropriate. Prior to issuing any such press release or other disclosure, Buyer
shall first advise Seller. Seller shall not make any press release or other
public disclosure of this transaction without the prior written consent of
Buyer.

26



--------------------------------------------------------------------------------



 



     11.2 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.
     11.3 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the parties and supersedes any
prior understandings, agreements, or representations by or between the parties,
written or oral, to the extent they related in any way to the subject matter
hereof including, without limitation, that certain letter agreement, dated as of
January 24, 2008, between Sleep Development Group, LP and Graymark.
     11.4 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties hereto; provided, however, that Buyer may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates, and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).
     11.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     11.6 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     11.7 Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given (i) if served
personally, on the day of such service, or (ii) if mailed by certified or
registered mail (return receipt requested), on the second business day after
mailing, and (iii) if transmitted by recognized overnight carrier, on the next
business day after tender to the carrier. Such communications shall be sent to
the following addresses:

     
              If to Seller:
  Sleep Center of Waco, Ltd.
 
  620 E. Southlake Blvd.
 
  Southlake, Texas 76092
 
  Attn: Thomas Whitaker
 
   
              Copy to:
  Law Offices of Bert Starr
 
  2701 N. Dallas Parkway, Ste 540
 
  Plano, Texas 75093
 
  Attn: Bert Starr
 
   
              If to Buyer:
  SDC Holdings, LLC
 
  305 N. Bryant
 
  Edmond, OK 73034
 
  Attn: Vahid Salalati

27



--------------------------------------------------------------------------------



 



     
              Copy to:
  Hartzog Conger Cason & Neville
 
  1600 Bank of Oklahoma Plaza
 
  201 Robert S. Kerr
 
  Oklahoma City, OK 73102
 
  Attn: Steven C. Davis and John D. Robertson

Any party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.
     11.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Texas without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any jurisdiction other than the State of Texas.
     11.9 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
of the parties hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
     11.10 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     11.11 Expenses. Buyer and Seller will each bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
     11.12 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.
     11.13 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     11.14 Litigation Expense. In any action brought by a party hereto to
enforce the obligations of any other party hereto, the prevailing party shall be
entitled to collect from the other parties to such action such party’s
reasonable attorneys’ and accountants’ fees, court costs and other expenses
incidental to such litigation.

28



--------------------------------------------------------------------------------



 



     11.15 Specific Performance. Each of the parties acknowledges and agrees
that the other party will be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that
the other party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof, in addition to any other remedy
to which it may be entitled, at law or in equity.
     11.16 Payment of Sales Taxes. Buyer agrees that it shall be responsible
for, pay and discharge all sales and/or excise taxes, if any, imposed by the
State of Texas or any other county or municipal taxing authority on the
transactions to be performed pursuant to this Agreement including, without
limitation, the sale of furniture, fixtures and equipment. At the Closing, Buyer
shall remit to Seller all such amounts believed to be owed with regard to the
sale of the Acquired Assets. Should Seller be assessed any additional or other
amounts of sales taxes or assessments not collected from Buyer at the Closing,
Seller shall notify Buyer of said assessment and Buyer shall have the
opportunity to contest and defend such additional assessments. If it is
ultimately determined that any additional sales and/or excise taxes are required
to be paid in connection with the transactions contemplated herein, then Buyer
shall immediately pay such taxes.
     11.17 Completion of Schedules and Exhibits. The parties acknowledge that
certain of the Schedules and the Exhibits to this Agreement have not been
prepared as of the date of this Agreement. The parties will cooperate with each
other in preparing such Schedules and Exhibits following the execution of this
Agreement. All final Schedules and Exhibits must be in a form satisfactory to
Buyer in its sole discretion.
*****

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          BUYER:  TCSD OF WACO, LLC
      By:           Name:           Title:         SELLER:  SLEEP CENTER OF
WACO, LTD., a Texas
limited partnership

By: Waco SC, LLC, its General Partner
      By:           Name:           Title:      

30



--------------------------------------------------------------------------------



 



         

JOINDER BY GRAYMARK HEALTHCARE, INC.
     Graymark Healthcare, Inc., an Oklahoma corporation and the sole member of
Texas Center for TCSD of Waco, LLC, hereby joins in this Asset Purchase
Agreement for the sole purpose of guaranteeing the delivery of the Graymark
Stock pursuant to Section 2.1(b) thereof.
     Dated this ___ day of May, 2008.

            GRAYMARK HEALTHCARE, INC.
      By:           Name:           Title:      

31



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
BILL OF SALE
     This Bill of Sale is executed and delivered pursuant to that certain Asset
Purchase Agreement, dated as of                     , 2008 (the “Agreement”),
between and among                                         , an Oklahoma limited
liability company (“Buyer”), and Sleep Center of Waco, Ltd., a Texas limited
partnership (“Seller”). Terms defined in the Agreement and not otherwise defined
herein are used herein with the meanings so defined.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
     1. Seller hereby SELLS, CONVEYS, TRANSFERS, ASSIGNS and DELIVERS to Buyer,
and Buyer hereby purchases and acquires from Seller, all of the assets described
on Schedule 1 attached hereto (the “Assets”) (and all assignable warranties and
guarantees, if any, express or implied, in connection with the Assets to the
extent transferable) free and clear of all claims, liens, Security Interests and
other encumbrances of any kind or nature other than the Permitted Encumbrances.
Seller shall cooperate with Buyer, its successors and assigns in securing the
performance of any warrantor or guarantor under any warranty, guarantee, or
other agreement assigned to the Buyer pursuant to this Bill of Sale or any work
that the Buyer, its successors or assigns believe in good faith should be
performed by any warrantor or guarantor pursuant to such warranties or
guarantees.
     2. THIS BILL OF SALE IS EXECUTED PURSUANT TO THE AGREEMENT, AND THE TERMS
AND CONDITIONS OF THE AGREEMENT, INCLUDING THE REPRESENTATIONS AND WARRANTIES
CONCERNING THE ASSETS CONVEYED HEREBY, APPLY TO THIS BILL OF SALE AS IF FULLY
INCORPORATED HEREIN. THE ASSETS ARE TRANSFERRED AND SOLD SUBJECT TO AND WITH THE
BENEFIT OF ALL THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THE
AGREEMENT.
     3. This Bill of Sale is made without assumption of any Liabilities,
obligations or debts of Seller, except as expressly provided in the Agreement or
the Assumption Agreement executed contemporaneously herewith.
     4. At any time or from time to time after the date hereof, Seller shall
execute and deliver or cause to be executed and delivered to the Buyer, its
successors and assigns such other instruments and take or cause to be taken such
other actions as may reasonably be requested in order to carry out the intent
and purposes of the Agreement and this Bill of Sale and to more effectively vest
title to the Assets and all warranties and guarantees related to the Assets in
the Buyer and its successors and assigns.
     5. The parties acknowledge and agree that all tangible Assets are being
conveyed to Buyer “AS IS, WHERE IS,” and Seller makes no representation or
warranty regarding the merchantability or fitness for a particular purpose of
any tangible Asset.

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its
duly authorized officer this ___ day of
                                        , 2008.

            SLEEP CENTER OF WACO, LTD.

By: Waco SC, LLC, its General Partner
      By:           Name:           Title:      

33



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
[INSERT TO COME]

34



--------------------------------------------------------------------------------



 



EXHIBIT “B”
ASSUMPTION AGREEMENT
     THIS ASSUMPTION AGREEMENT (the “Assumption Agreement”), between
                                        , a Texas limited liability company
(“Buyer”), and Sleep Center of Waco, Ltd., a Texas limited partnership
(“Seller”) is executed and delivered this ___ day of                     , 2008,
pursuant to that certain Asset Purchase Agreement, dated May ___, 2008 (the
“Agreement”) between and among Seller and Buyer.
WITNESSETH:
     WHEREAS, pursuant to the terms of the Agreement, Seller has agreed to sell
to Buyer, and Buyer has agreed to purchase from Seller, certain of the assets of
Seller and certain of the liabilities of Seller on the terms and subject to the
conditions set forth therein.
     NOW, THEREFORE, in consideration of the premises and the transactions
contemplated by the Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Agreement.
     2. Buyer does hereby assume, and agrees to perform, pay and discharge all
of the Assumed Liabilities and agrees to indemnify, defend and hold Seller
harmless from and against any and all Damages arising from the failure of Buyer
to perform, pay or discharge any of the Assumed Liabilities.
     3. Seller and Buyer agree that this Assumption Agreement is subject to the
terms and conditions of the Agreement and that, notwithstanding anything
contained herein to the contrary, this Assumption Agreement shall not be deemed
to limit or extinguish any obligation of Buyer or Seller under the Agreement,
all of which obligations shall survive the delivery of this Assumption Agreement
in accordance with the terms of the Agreement.
     4. This Assumption Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Oklahoma.

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Assumption Agreement
as of the date first above written.

          SELLER:  SLEEP CENTER OF WACO, LTD., a Texas
limited partnership

By: Waco SC, LLC, its General Partner
      By:           Name:           Title:         BUYER:  TCSD OF WACO, LP
      By:           Name:           Title:        

36